Citation Nr: 0027704	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 437	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service connected bilateral pes planus with plantar 
fasciitis.



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel








INTRODUCTION

The veteran had active service from July 1996 to November 
1998.

This appeal arises from a November 1998 rating decision of 
the Waco, Texas Regional Office (RO).  The veteran's claim is 
now being handled by the Indianapolis RO.


REMAND

The veteran contends that the RO erred by failing to award a 
higher evaluation for his service connected bilateral pes 
planus with plantar fasciitis.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has reported receiving ongoing 
treatment at the Crown Point VA outpatient clinic and from 
Lakeside medical center.  As a result, the RO should contact 
the veteran, determine all sources of treatment for the 
service connected foot disability, and then obtain treatment 
records from all sources to include those listed above.

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In cases concerning the 
rating of disorders; moreover, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  In this case, the 
veteran has indicated that there has been a worsening of his 
bilateral foot disability which is demonstrated by recent VA 
medical records.  Moreover, the Board notes that the July 
1998 report of VA examination and the clinical findings 
therein are inadequate to rate the veteran's pes planus under 
the rating criteria contained in Diagnostic Code 5276.  In 
view of these facts, following the gathering of all treatment 
records, the veteran should be afforded a VA examination that 
is compliant with Green and Massey.  

Also in regard to the claim for a higher evaluation for the 
service connected disability, the Court has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the rating action appealed from was the initial 
grant of service connection for the veteran's bilateral pes 
planus with plantar fasciitis, the RO should consider the 
proper evaluation to be assigned for the veteran's service 
connected disability pursuant to the Court's holding in 
Fenderson.

Moreover, the record shows that the veteran has applied for 
Social Security Administration (SSA) disability benefits.  
Any administrative decision and underlying medical records 
used by the SSA should be obtained.  

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral pes planus with plantar 
fasciitis since separation from service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from the Crown 
Point VA outpatient clinic and from 
Lakeside medical center.  Once obtained, 
all records should be permanently 
associated with the claims file.  

2.  The RO should contact the Social 
Security Administration and obtain any 
administrative decision and underlying 
medical records used in consideration of 
the veteran's claim for SSA disability 
benefits.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of disability 
resulting from bilateral pes planus with 
plantar fasciitis.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disabilities at issue in light of 
the whole recorded history.  In general, 
the examiner should record all complaints 
and clinical manifestations referable to 
bilateral pes planus with plantar 
fasciitis.  With regard to each foot, the 
examiner should indicate whether there is 
objective evidence of marked deformity 
(pronation, abduction etc.); whether 
there is accentuated pain on manipulation 
and use of the feet; whether there is 
indication of swelling on use; whether 
there are characteristic callosities, 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation; or 
whether symptoms are not improved by 
orthopedic shoes or appliances.  Each of 
these criteria must be addressed by the 
examiner.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Fenderson,  
Green and Massey.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



